Cook, Judge
(dissenting):
As I read paragraph 85c of the Manual for . Courts-Martial, United States, 1969 (Rev.), it is concerned with instances where there is a disagreement between a convening authority and his staff judge advocate or legal officer and while it may deal with "two separate and distinct procedures,” there is only one subject matter, namely a difference as to the law. The very first sentence of the paragraph recognizes the legal expertise of the staff judge advocate or legal officer, qua legal adviser, by pointing out that ordinarily the convening authority should accept his opinion "as to the effect of any error or irregularity respecting the proceedings, as to the adequacy of the evidence, and as to what sentence can legally be approved,” which matters are legal questions. After an intervening sentence as to factual exceptions "within the particular province of the convening authority,” the Manual paragraph again directs itself to the same subject matter and provides two alternate methods to resolve a difference of opinion on the law. The first is preliminary to the convening authority’s formal action on the case, and the second follows his action, but in either event the alternative methods deal only with differences about the law. It is especially important to note that when the paragraph mentions disagreement as to sentence, it emphasizes the legal nature of the sentence, not its appropriateness or any other aspect involving discretion. Yet, the way the majority interprets the last sentence of the paragraph strangles the exercise of clemency by the convening authority in many cases, although here it might benefit this appellant.
Let us suppose that the convening authority wants to exercise clemency but clemency was not recommended by his legal adviser. Under the rule announced by the majority he is obligated to "state reasons for his action” because it would be "different from that recommended by his staff judge advocate or legal officer.” In United States v Prince, 16 USCMA 314, 315, 36 CMR 470, 471 (1966), a Navy directive which imposed a comparable restriction was held to be "an improper circumscription of supervisory authorities’ statutory powers and, as such, must fall.” Citing the earlier opinion in United States v Doherty, 5 USCMA 287, 17 CMR 287 (1954), Judge Ferguson recognized the "unfettered discretion of a convening authority to remit or suspend a [punitive] discharge under . . . Article 64,” and noted that " 'he is free to exercise his own judgment as to whether the sentence, as he approves it, is excessive and inappropriate.’ ” United States v Prince, supra at 316, 36 CMR at 472. Finding, as I do, that the majority’s interpretation of paragraph 85 c, MCM, in such instances is an improper restriction on the convening authority’s exercise of discretion, I must dissent.
I also disagree with the majority’s disposition, which apparently contemplates that the Court of Military Review cure the perceivéd error by affirming only a suspended sentence. The court-martial included dismissal in the adjudged sentence and the convening authority approved it, without suspension, consistent with the pretrial agreement the accused had submitted to him as expressive of his own view of an appropriate sentence. In these circumstances, I believe appel*548late disapproval of the dismissal or its suspension only because the convening authority failed to set out the reasons for not accepting his staff judge advocate’s recommendation to suspend is unjustified. No one, not the accused, not the court-martial, not the staff judge advocate, not the convening authority, and not the Court of Military Review, has cast doubt on the dismissal as an appropriate part of the sentence. The only question is whether the dismissal should be suspended. Suspension is solely a matter for determination by the convening authority. The power to suspend has been vested by the Congress in the President, the Secretaries of the services, and the convening authority, but not in an appellate body like the Court of Military Review. In United States v Cox, 22 USCMA 69, 46 CMR 69 (1972), this Court recognized a special situation in which the Court of Military Review effected a suspension that the convening authority had not ordered in his action, but which he was legally obligated to direct because of a negotiated pretrial agreement with the accused that provided for suspension. This Court held that, in the interest of conserving judicial time and reducing incidental expenses, the Court of Military Review could have the record show "that which the convening authority was legally bound to do.” Id. at 72, 46 CMR at 72. Here, the convening authority was not legally bound to suspend; and he could, as he did, reject the staff judge advocate’s recommendation to suspend. At the very least, he should be given the opportunity to say why he refused suspension. If, thereafter, the Court of Military Review concludes justice requires that dismissal be eliminated altogether from the sentence, it can reassess the punishment on that basis, but not because it disagrees with the convening authority’s reasons for refusing suspension.